 

Exhibit 10.2

EMPLOYMENT AGREEMENT

Ceridian HCM, Inc.

- and -

Noémie Heuland

(“Executive”)

Date:  September 15,  2020

ARTICLE 1

DEFINITIONS

In this Employment Agreement (the “Agreement”), unless something in the subject
matter or context is inconsistent therewith, all defined terms shall have the
meanings set forth below:

1.01“Affiliate” shall mean with respect to any specified Person, a Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, where “control” means the possession, directly or indirectly,
or the power to direct or cause the direction of the management policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

1.02“Base Salary” shall mean the regular cash compensation paid on a periodic
basis as contemplated in Section 3.01, exclusive of benefits, bonuses or
incentive payments.

1.03“Board” shall mean the Board of Directors of Ceridian HCM Holdings Inc.

1.04“Cause” shall mean cause as defined under Section 4.01.

1.05“Ceridian” shall mean Ceridian HCM and all of its respective Affiliates, or
any one of them.

1.06"Ceridian HCM" shall mean Ceridian HCM, Inc. a Delaware corporation having a
business address at 3311 East Old Shakopee Road, Minneapolis, Minnesota 55425
U.S.A., and any successor in interest by way of consolidation, operation of law,
merger or otherwise.

1.07“Ceridian HCM Holding” means Ceridian HCM Holding Inc., a Delaware
corporation having a business address at 3311 East Old Shakopee Road,
Minneapolis, Minnesota 55425 U.S.A., and any successor in interest by way of
consolidation, operation of law, merger or otherwise.

1.08“Code” shall mean the Internal Revenue Code of 1986, as amended.

1.09“Confidential Information” shall mean all information created, developed,
known or used by Ceridian in connection with its business, including but not
limited to any computer software and designs, program, code, formula, design,
prototype, compilation of information, data,

 

--------------------------------------------------------------------------------

 

techniques, process, information relating to any product, device, equipment or
machine, industrial or commercial designs, customer information, financial
information, marketing information, business opportunities, and the results of
research and development, including without limitation  (and whether or not
marked as “proprietary,” “private” or “confidential"):

(a)information or material relating to Ceridian and its business as conducted or
anticipated to be conducted, including without limitation: business plans;
operations; past, current or anticipated services, products or software;
customers or prospective customers; relations with business partners or
prospective business partners; or research, engineering, development,
manufacturing, purchasing, accounting, or marketing activities;

(b)information or material relating to Ceridian’s inventions, ideas,
improvements, discoveries, “know-how,” “negative know how,” technological
developments, or unpublished writings or other works of authorship, or to the
materials, apparatus, processes, formulae, plans or methods used in the
development, manufacture or marketing of Ceridian’s services, products or
software;

(c)trade secrets of Ceridian;

(d)software of Ceridian in various stages of development, software designs,
web-based solutions, specifications, programming aids, programming languages,
interfaces, visual displays, technical documentation, user manuals, data files
and databases of Ceridian;

(e)information relating to employees of Ceridian including with respect to
compensation, positions, job descriptions, responsibilities, areas of expertise
and experience; and

(f)any similar information of the type described above which Ceridian obtained
from another party and which Ceridian treats as or designates as being
proprietary, private or confidential, whether or not owned or developed by
Ceridian.

Notwithstanding the foregoing, “Confidential Information” does not include any
information which is now or subsequently becomes properly generally publicly
available or in the public domain; is independently made available to Executive
in good faith by a third party who has not violated a confidential relationship
with Ceridian; or is required to be disclosed by law or legal process.
Notwithstanding the foregoing, information which is made generally publicly
available by or with the aid of Executive outside the scope of employment or
contrary to the requirements of this Agreement and reasonable business practice
will not be generally publicly available or in the public domain for the
purposes of this Agreement.

1.10“Disability” shall mean total and permanent disability, as defined in the
Disability Plan.

1.11“Disability Plan” shall mean Ceridian’s group long-term disability plan
applicable to employees, as may be amended from time to time in Ceridian’s sole
discretion.

1.12“Good Reason” means one or more of the following events which shall occur
without Executive’s express consent:

(a)a change in Executive's reporting responsibilities which has the effect of
materially diminishing Executive's responsibility or authority, excluding for
this purpose an isolated,

 

--------------------------------------------------------------------------------

 

insubstantial or inadvertent action not taken in bad faith and which is remedied
by Ceridian HCM promptly after receipt of written notice thereof given by
Executive and excluding any diminution attributable to a sale, spin-off, reverse
spin-off or similar disposition of any Affiliate of Ceridian;

(b)a reduction by Ceridian in Executive’s Base Salary or opportunity to earn
incentive pay as set forth in Section 3.02 (but for certainty subject to
Ceridian’s discretion as expressly set forth therein) as the same may be
increased from time to time thereafter;

(c)the relocation of the place of Executive’s employment to a location in excess
of 50 km from Executive’s principal place of employment as of the date hereof.

1.13“Person” is to be interpreted broadly and shall include any individual,
partnership, firm, corporation, company, limited liability or joint stock
company, trust, unincorporated association, joint venture, syndicate,
governmental entity or any other entity, and pronouns have a similarly extended
meaning.

ARTICLE 2

EMPLOYMENT, DUTIES AND TERM

2.01Employment. Upon the terms and conditions set forth in this Agreement,
Ceridian HCM hereby confirms the employment of the Executive as Executive Vice
President (“EVP”), Chief Financial Officer (“CFO”) for Ceridian HCM, reporting
to the Chief Executive Officer of Ceridian, and Executive hereby accepts such
employment.

2.02Duties and Responsibilities. As EVP, Chief Financial Officer of Ceridian
HCM, Executive shall:

(a)devote his or her full-time and reasonable best efforts to Ceridian and to
fulfilling the duties of his or her position. Executive will have those duties,
responsibilities and authorities that are consistent with Executive’s position
as CFO, and that may from time to time be assigned to him/her by his or her
manager, provided that such duties are reasonably consistent with Executive’s
education, experience and background;

(b)comply with Ceridian’s policies and procedures, including, but not limited to
its Code of Conduct, to the extent that such policies and procedures are not
inconsistent with this Agreement, in which case the provisions of this Agreement
shall prevail.

2.03Term. Subject to the provisions of Section 4, the Executive’s employment
pursuant to this Agreement shall commence on the October 5th, 2020, or such
earlier date as the parties agree (the “Start Date”), and shall continue until
terminated by either party in accordance with the terms hereof (the “Term”).

2.04Executive Representation. Executive hereby represents to Ceridian HCM that
the execution and delivery of this Agreement by Executive and the performance by
Executive of Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene the terms of any other employment agreement or other
agreement or policy to which Executive is a party or otherwise bound.

 

--------------------------------------------------------------------------------

 

2.05Legal Work Requirements.   This Agreement and Executive’s continued
employment with Ceridian HCM is contingent upon Executive meeting and
maintaining throughout his or her employment, all requirements necessary to be
legally entitled to work for Ceridian HCM within the United States, performing
the roles assigned in connection with this position.  

ARTICLE 3

COMPENSATION AND EXPENSES

3.01Base Salary.  In exchange for all services rendered by Executive under this
Agreement during the Term, Ceridian HCM shall pay Executive a Base Salary of Six
Hundred Thousand Dollars ($600,000) USD per year, which amount will be subject
to periodic review in accordance with Ceridian HCM’s salary review process.  The
Base Salary shall be paid in accordance with Ceridian HCM’s normal payroll
procedures and policies, as such procedures and policies may be modified from
time to time.

3.02Incentive Plan.  Commencing in 2021 and each year thereafter, Executive
shall be eligible to participate in a variable incentive plan (the “Incentive
Plan”) (i) on the same terms and conditions applicable to other similarly
situated Ceridian executives, (ii) with a target annual value based on sixty
percent (60%) of Executive’s Base Salary.  The Incentive Plan compensation
payable shall be at the sole discretion of Ceridian HCM.  The specific
objectives and success criteria of the Incentive Plan shall be established by
Ceridian in good faith each year, subject to change from time to time, in its
sole discretion.  Ceridian shall have the right to alter, amend or discontinue
any incentive plans, including the Incentive Plan, or Executive’s participation
therein, with or without prior notice and without compensation to Executive,
provided the changes are consistent with those affecting other executives at
Executive’s same or similar level and the Executive acknowledges and agrees that
such changes will not constitute a constructive dismissal of the Executive’s
employment. Payment, if any, under the Incentive Plan is at the sole discretion
of Ceridian HCM and will only be made if Ceridian’s senior management team, the
Board of Directors, compensation committee and/or other required personnel
approve the amount to fund the Plan and will be applied consistently to other
executives at Executive’s same or similar level.

3.03Signing bonus. Executive will be entitled to a one-time signing bonus in the
amount of Two Hundred Thousand Dollars ($200,000) USD (less applicable statutory
withholdings as required by law), which will be paid to the Executive at the
same time as the first regular payment of the Executive’s Base
Salary.  Executive must be employed by Ceridian at the time such bonus is to be
paid in order to be entitled to receive it.  If Executive voluntarily terminates
employment with Ceridian, or Ceridian terminates the Executive’s employment for
Cause (as defined by Section 4.01 hereof) at any time within 2 years from the
Executive’s Start Date, the Executive will be required to repay Ceridian the
amount of this signing bonus, pro-rated based on the number of completed
quarters (meaning four 3 month periods in a year) worked less than 8 quarters or
two years (i.e. if Executive resigns after completing one year of work, or 4
quarters, Executive will be required to pay one-half (1/2) of the signing
bonus.  If Executive resigns after 3 months, Executive will be required to repay
7/8 of the signing bonus), commencing on the Executive’s Start Date.  Executive
hereby expressly authorizes Ceridian to deduct amounts owing hereunder from any
amounts owing to Executive on termination, to the extent permitted by state and
federal law.

 

--------------------------------------------------------------------------------

 

3.04Benefit Plans. Executive shall be entitled to participate in the executive
employee health and welfare, retirement and other employee benefits programs
offered generally from time to time by Ceridian to its senior executive
employees in the applicable country, to the extent that Executive’s position,
tenure, salary, and other qualifications make Executive eligible to participate.

3.05Business Expenses.  Ceridian HCM shall, consistent with its policies in
effect from time to time, timely bear all ordinary and necessary business
expenses, including without limitation airfares from/to Miami, FL and Toronto,
Canada; from/to Miami, FL and Minneapolis, MN, and lodging expenses (hotel),
incurred by Executive in performing his or her duties as CFO of Ceridian HCM,
provided that Executive accounts promptly for such expenses to Ceridian HCM in
accordance with Ceridian HCM’s applicable expense reimbursement policy in the
manner prescribed from time to time by Ceridian HCM.

3.06Vacation. Executive is entitled to participate in Ceridian’s Vacation Time
Away from Work or other employee personal days off/vacation programs offered
generally from time to time by Ceridian to its senior executive employees in the
applicable country, to the extent that Executive’s position, tenure, salary and
other qualifications make the Executive eligible to participate.

3.07Equity Grants.  Subject to approval by the Board and the execution and
delivery of appropriate documentation related thereto, Ceridian HCM will
recommend to the Board of Directors, to provide the Executive with equity awards
under the Ceridian HCM Holding Inc. 2018 Equity Incentive Plan (as may be
amended from time to time (“2018 EIP”)) with a value of Three Million Two
Hundred Thousand ($3,200,000) USD, The equity awards will include an award of
restricted stock units (“RSUs”) that provides the Executive the opportunity to
acquire shares of Common Stock upon the settlement. All equity awards are to be
granted subject to and in conformity with the provisions of the 2018 EIP, the
applicable award agreement, and/or such other agreements as may be required to
be entered into between the Executive and Ceridian.  On the date of grant of the
equity awards, the number of RSUs awarded will be determined based upon the
closing price of a share of Common Stock on the New York Stock Exchange. 
Details of the RSU award will be communicated to the Executive under separate
cover upon approval by our Board of Directors.

Each RSU grant will vest in three equal tranches, one third (1/3) each, on the
first three (3) anniversaries of the date of grant, subject to the Executive’s
continued service through the applicable vesting date.

3.08LTIP In addition, commencing in 2022, Executive will be eligible to
participate in the Ceridian’s Long-term Incentive Plan (LTIP), commensurate with
Executive’s level in place from time to time.  Any granting under the LTIP plan
would be conditional upon company performance, individual performance, any other
measure as deemed appropriate in Ceridian’s sole discretion and subject to board
approval.  The LTIP grant will be in the form of either stock options, RSUs
and/or performance awards (shares) based on specific performance objectives and
success criteria timely established by Ceridian in good faith, subject to change
from time to time, in its sole discretion.

 

--------------------------------------------------------------------------------

 

Future Long-term equity incentive grants will reflect levels of competitiveness
consistent with Ceridian’s compensation philosophy.  The specific objectives and
success criteria of the long-term equity incentive shall be timely established
by Ceridian in good faith each year, subject to change from time to time, in its
sole discretion.  Ceridian shall have the right to alter, amend or discontinue
any long-term equity incentive plan or Executive’s participation therein, with
or without prior notice and without compensation to Executive, provided the
changes are consistent with those affecting other employees at Executive’s same
or similar level and the Executive acknowledges and agrees that such changes
will not constitute a constructive dismissal of the Executive’s employment. 

All equity contemplated under this Section 3.08 shall be provided subject to and
in conformity with the provisions of the 2018 EIP (and / or such other
agreements as may be required by Ceridian HCM Holding) to be entered into
between Executive and Ceridian HCM Holding.

3.09Deductions. Ceridian HCM shall be entitled to make such deductions and
withholdings from Executive’s remuneration as Ceridian HCM reasonably determines
are by law required to be made, and as may be required by Executive’s
participation in any of the benefit programs described herein.

3.10Indemnification and Insurance. In addition to any benefits provided under
applicable law, Executive will be entitled to the benefits of those provisions
of Ceridian HCM’s Certificate of Incorporation and By-Laws, as may be amended
from time to time, which provide for indemnification of directors and officers
of Ceridian HCM (and no such provision shall be amended in any way to limit or
reduce the extent of indemnification available to Executive as a director or
officer of Ceridian HCM). The rights of Executive under such indemnification
obligations shall survive the termination of this Agreement and be applicable
for so long as Executive may be subject to any claim, demand, liability, cost or
expense, which the indemnification obligations referred to in this Section 3.10
are intended to protect and indemnify him or her against.

Ceridian HCM shall, at no cost to Executive, at all times include the Executive,
during the Term and for so long thereafter as Executive may be subject to any
such claim, as an insured under any directors’ and officers’ liability insurance
policy maintained by Ceridian HCM, which policy shall provide such coverage in
such amounts as the Board of Directors of Ceridian HCM shall deem appropriate
for coverage of all directors and officers of Ceridian HCM.

ARTICLE 4

EARLY TERMINATION

4.01Termination for Cause.  Ceridian HCM may terminate this Agreement and
Employee’s employment immediately for Cause.  For the purpose hereof "Cause"
shall mean:

(a)conduct by Executive involving theft or misappropriation of assets of
Ceridian;

(b)fraud, embezzlement or an indictable offense by Executive.;

(c)any material act of dishonesty, financial or otherwise, by Executive against
Ceridian;

 

--------------------------------------------------------------------------------

 

(d)intentional violations of law by Executive involving moral turpitude;

(e)any material violation of Ceridian’s Code of Conduct and ethics policies by
Employee;

(f)breach of Executive’s obligations under any non-competition, non-solicitation
or other similar agreement made with any member of Ceridian; or

(g)the continued failure by Executive to attempt in good faith to perform his or
her duties as reasonably assigned to Executive pursuant to Section 2.02 of
ARTICLE 2 of this Agreement), after receiving not less than 30 days written
notice of such failure and a demand to rectify such failure (which notice
specifically identifies the manner in which it is alleged Executive has not
attempted in good faith to perform such duties) from Ceridian HCM.

(h)Should Executive be terminated with cause, Executive is only entitled to
payment of unpaid compensation, including accrued, yet unused vacation, up to
and including the separation date.

4.02Termination Without Cause.  Ceridian HCM may terminate this Agreement and
Executive's employment Without Cause immediately upon written notice to
Executive.  In the event of termination of Executive’s Employment pursuant to
this Section 4.02 and subject to Section 4.05 and 4.06, compensation shall be
paid to Executive as follows:

(a)a lump sum cash payment (subject to receipt of the general release of claims
to be executed by the Executive contemplated in Section 4.05 below), equal to 12
months Base Salary and Incentive Plan payment at the annual target amount,
payable no later than 6 months after the date the Executive terminates
employment with Ceridian.

(b)reasonable executive-level outplacement services, not to exceed a cost to the
Company of $10,000 USD, in value for a period of up to 12 months following
Executive’s termination of employment (or if earlier, until the first acceptance
by Executive of an offer of employment), to be provided through Ceridian HCM’s
preferred provider of such services;

(c)for a period of up to 6 months following the date of Executive’s termination,
or until Executive is no longer eligible for “COBRA” continuation coverage,
whichever is earlier, and subject to Executive’s valid election to continue
health care coverage under Section 4980B of the Code (“COBRA”), Ceridian HCM
will subsidize Executive’s COBRA payment obligations, and the payment
obligations of Executive’s covered family members (as long as they are qualified
beneficiaries at the time of Employee Executive’s termination and remain
qualified beneficiaries in accordance with the terms and conditions of the
benefit plan).

4.03Termination by Executive upon Written Notice.  Executive may terminate this
Agreement and his or her employment at any time on at least 90 days' prior
written notice to Ceridian HCM, or such shorter period of notice as may be
accepted by Ceridian HCM in writing.  Ceridian HCM shall be entitled to waive
entirely, or abridge, such notice period, without being

 

--------------------------------------------------------------------------------

 

required to pay Executive any severance payment in lieu or other compensation in
respect of such notice period.

(a)Termination for Good Reason.  Executive may terminate his/her employment with
Ceridian for Good Reason (in accordance with the notice requirements set forth
herein) and receive all compensation set out in Section 4.02.

4.04Termination in the Event of Death or Disability. This Agreement and
Executive’s employment shall terminate in the event of death or Disability of
Executive, in which case the following will apply:

(a)In the event of Executive’s Disability, Base Salary shall be terminated as of
the end of such period that Executive is unable to perform his or her duties on
a full-time basis and that establishes that Executive suffers from a Disability
pursuant to the Disability Plan;

(b)In the event of termination by reason of Executive’s death or Disability, and
subject to Sections 4.06 and 4.07, Ceridian HCM shall pay to Executive a
prorated portion (to the date of termination) of the Incentive Plan compensation
(at target level), if any, to which Executive would otherwise have become
entitled for the fiscal year in which his or her death or Disability occurs had
Executive remained continuously employed for the full fiscal year, calculated by
multiplying such Incentive Plan compensation by a fraction, the numerator of
which is the number of days in the applicable fiscal year through the date of
termination and the denominator or which is 365.  The amount payable pursuant to
this Section 4.04(b) shall be paid within 15 days after the date such Incentive
Plan would have otherwise been paid had Executive remained employed for the full
fiscal year; i.e. the payout date for all other Ceridian employees and
executives.    

4.05Entire Termination Payment.  The compensation provided for in this ARTICLE 4
for termination of this Agreement and Executive’s employment pursuant to
Sections 4.02, 4.03 or 4.04 shall constitute Executive's sole remedy for such
termination. Executive shall not be entitled to any other notice of termination,
or termination or severance payment which otherwise may be payable to Executive
under common law, case law, statute, in equity or other agreement between
Executive and Ceridian HCM, and he or she shall have no action, cause of action,
claim or demand against Ceridian HCM or other Ceridian Affiliate or any other
Person as a consequence of such termination.  It shall be a condition of the
payment of the compensation provided for in this ARTICLE 4 that Executive or, as
applicable, his or her heirs, estate, or dependents, shall timely execute a
general release of claims in a form satisfactory to Ceridian and not revoke the
release in the time provided to do so.  Ceridian HCM shall provide Executive
with a form of release not later than five business days following the
Executive’s termination of employment, and Executive must execute and deliver
the release within 21 days (or, to the extent required by applicable law, 45
days) following the date Ceridian HCM delivers the release to the Executive.

4.06Return of Records upon Termination.  Immediately upon termination of
Executive’s employment with Ceridian HCM for any reason whatsoever, all
documents, records, notebooks, and similar repositories of, or containing, trade
secrets or intellectual property of Ceridian, or any Confidential Information,
then in Executive’s possession or control, including copies thereof, whether
prepared by Executive or others, will be  returned to Ceridian or destroyed by
Executive

 

--------------------------------------------------------------------------------

 

(which such destruction Executive will certify in writing at Ceridian HCM’s
timely request), at Ceridian HCM’s reasonable discretion.

4.07Code Section 409A.  It is the parties’ intention that payments under this
ARTICLE 4 will be exempt from the requirements of Section 409A of the Code
(“Section 409A”) because they are short term deferrals under Treas. Reg. Sec.
1.409A-1(b)(4) or payments under a separation pay plan within the meaning of
Treas. Reg. Sec. 1.409A-1(b)(9) and the Agreement shall be construed and
administered in a manner consistent with such intent.  If any payment is or
becomes subject to the requirements of Section 409A, the Agreement, as it
relates to such payment, is intended to comply with the requirements of Section
409A.  Further, any payments that are subject to the requirements of Section
409A may be accelerated or delayed only if and to the extent otherwise permitted
under Section 409A.  All payments to be made under the Agreement upon a
termination of employment may only be made upon a “separation of service” as
defined under Section 409A and any “separation from service” shall be treated as
a termination of employment.  If the provision of a benefit or a payment is
determined to be subject to Section 409A, then, if Executive is a “specified
employee” within the meaning of the Treasury Regulations issued pursuant to
Section 409A as of Executive’s date of termination, no amount that constitutes a
deferral of compensation that is payable on account of the Executive’s
separation from service shall be paid to Executive before the date that is the
first day of the seventh month after Executive’s date of termination or, if
earlier, the date of Executive’s death (the “delayed payment date”).  All such
withheld amounts will be accumulated and paid, without interest, on the delayed
payment date.

ARTICLE 5

CONFIDENTIALITY AND ETHICS

5.01Confidentiality. Executive acknowledges Ceridian’s representation that it
has taken reasonable measures to preserve the secrecy of its Confidential
Information. Executive will not, during the term or after the termination or
expiration of this Agreement or his or her employment, download, upload, copy,
transfer, publish, disclose, or utilize in any manner any Confidential
Information obtained while employed by Ceridian HCM, except that, during
Executive’s employment, Executive shall be entitled to download, upload, copy,
transfer, use and disclose Confidential Information (i) as reasonably required
to perform Executive’s duties as an employee of Ceridian, and (ii) in the
reasonable conduct of the business and Executive’s role within the business.  If
Executive leaves the employ of Ceridian, Executive will not, without Ceridian’s
prior written consent, retain, remove, or take away any drawing, writing or
other record in any form containing any Confidential Information.  Further,
Executive agrees to comply with the terms and conditions of Ceridian’s Privacy
Guidelines & Pledge of Confidentiality, the terms of which are attached hereto
as Appendix A and are incorporated herein by reference and form a part of this
Agreement.

5.02Business Conduct and Ethics. During the Term, Executive will engage in any
activity or employment which may conflict with the interest of Ceridian, and
will comply with Ceridian’s policies and guidelines pertaining to business
conduct and ethics.

5.03Policies.  Executive agrees to follow the policies and procedures
established by Ceridian from time to time.

 

--------------------------------------------------------------------------------

 

ARTICLE 6

INTELLECTUAL PROPERTY RIGHTS, DISCLOSURE

AND ASSIGNMENT

6.01Disclosure.  Executive will disclose promptly in writing to Ceridian all
inventions, improvements, discoveries, software, writings and other works of
authorship which are conceived, made, discovered, or written jointly or singly
on Ceridian time or on Executive's own time while Executive is employed with
Ceridian under this Agreement, providing the invention, improvement, discovery,
software, writing or other work of authorship is capable of being used by
Ceridian in the normal course of its business.  All such inventions,
improvements, discoveries, software, writings and other works of authorship
shall belong solely to Ceridian immediately upon conception, development,
creation, production or reduction to practice, and Executive hereby waives any
and all moral rights that he or she may have therein.

6.02Instruments of Assignment. Executive will sign and execute all instruments
of assignment and other papers to evidence transfer of Executive's entire right,
title and interest in such inventions, improvements, discoveries, software,
writings or other works of authorship described at Section 6.01 in Ceridian, at
the request and the expense of Ceridian, and Executive will do all acts and sign
all instruments of assignment and other papers Ceridian may reasonably request
relating to applications for patents, patents, copyrights, and the enforcement
and protection thereof.  If Executive is needed, at any time, to give testimony,
evidence, or opinions in any litigation or proceeding involving any patents or
copyrights or applications for patents or copyrights, both domestic and foreign,
relating to inventions, improvements, discoveries, software, writings or other
works of authorship conceived, developed or reduced to practice by Executive
while Executive is employed with Ceridian under this Agreement, Executive agrees
to do so, and if Executive leaves the employ of Ceridian, Ceridian shall pay
Executive at a rate mutually agreeable to Executive and Ceridian, plus
reasonable travel or other expenses.

6.03Ceridian’s IP Development Agreement.  Without limiting the generality of the
foregoing, Executive agrees to comply with the terms and conditions of
Ceridian’s Intellectual Property Agreement as amended from time to time, the
current terms of which are attached hereto as Appendix B and are incorporated
herein by reference and form a part of this Agreement.

ARTICLE 7

NON-COMPETITION, NON-RECRUITMENT and NON-DISPARAGEMENT

7.01General.  The parties hereto recognize and agree that (a) Executive is a
senior executive of Ceridian, (b) Executive has received, and will in the future
receive Confidential Information (c) Ceridian’s business is conducted on a
worldwide basis and, (d) provision for non-competition, non-recruitment and
non-disparagement obligations by Executive is critical to Ceridian’s continued
economic well-being and protection of Ceridian’s Confidential Information. In
light of these considerations, this ARTICLE 7 sets forth the terms and
conditions of this Executive’s obligations of non-competition, non-recruitment
and non-disparagement subsequent to the termination of this Agreement and/or
Executive’s employment for any reason.

7.02Non-competition. During the terms of this Agreement, Executive will devote
full time and energy to furthering Ceridian’s business and will not pursue any
other business activity without

 

--------------------------------------------------------------------------------

 

Ceridian’s written consent. Unless the obligation is waived or limited by
Ceridian in accordance this Section 7.02, Executive agrees that during his or
her employment and for a period of time, as defined in Section 8.16,
(“Restrictive Period”) following termination of employment with Ceridian for any
reason, Executive will not directly or indirectly, alone or as a partner,
officer, director, shareholder or an employee, engage in any commercial activity
on behalf of the following specified competitors of Ceridian (and/ or their
respective affiliates or subsidiaries), having acknowledged that all such
entities provide products or services or are otherwise engaged in a competitive
business with the business carried out by Ceridian: Workday, Inc., Automatic
Data Processing, Inc/ADP, LLC., Ultimate Software Group, Inc., Kronos
Incorporated, Paycom Software Inc., SAP SE, Oracle Corporation and Paylocity
Corporation, in competition with Ceridian’s business as conducted as of the date
of such termination of employment, in North America.   For purposes of this
subsection, “shareholder” shall not include beneficial ownership of less than
five percent (5%) of the combined voting power of all issued and outstanding
voting securities of a publicly held corporation whose stock is traded on a
major stock exchange. For the avoidance of doubt “Ceridian’s business” as used
herein shall include business conducted by any Ceridian Affiliate and any
partnership or joint venture in which Ceridian or its Affiliates is a partner or
joint venture, including in particular the provision of human capital management
software and services.

7.03Non-Recruitment. During the term of employment and for a Restrictive Period
following termination of employment for any reason, Executive will not directly
or indirectly:

(a)hire any of Ceridian’s employees, or solicit any of Ceridian’s employees for
the purpose of hiring them or inducing them to leave their employment with
Ceridian, nor will Executive own, manage, operate, join, control, consult with,
participate in the ownership, management, operation or control of, be employed
by or be connected in any manner with any person or entity which engages in the
conduct prescribed in this Section 7.03(a). This provision shall not preclude
Executive from responding to a request (other than by Executive’s employer) for
a reference with respect to an individual’s employment qualifications, and will
not be deemed to prohibit general job solicitations which are not specifically
targeting employees of Ceridian; or

(b)in connection with a business which competes with Ceridian’s business (as
defined in 7.02), solicit or endeavour to entice away from Ceridian, or any of
its affiliates, any customers or prospective customers of Ceridian, or who were
in such position at any time during the immediately preceding twelve (12) month
period of the Executive’s employment prior to termination thereof, with the
purpose or effect of reducing the business of any customers or prospective
customers, with Ceridian or any of its subsidiaries or affiliates.

7.04Non-Disparagement. Executive will not, during the term or after the
termination or expiration of this Agreement or Executive’s employment, make
disparaging statements, in any form, about Ceridian, its officers, directors,
agents, employees, products or services which Executive knows, or has reason to
believe, are false or misleading.  The foregoing shall not prevent the Executive
from taking otherwise permissible actions or making otherwise permissible
statements in any litigation proceeding between the Executive, on the one hand,
and Ceridian and/or its officers, directors, agents, employees, or affiliates,
on the other hand.

 

--------------------------------------------------------------------------------

 

7.05Survival and Enforceability. Without limiting the generality of Section
8.03, the obligations of this Section 7 shall survive the termination or
expiration of this Agreement and Executive’s employment. Should any provisions
of this Section 7 be held invalid or illegal, such illegality shall not
invalidate the whole of this Section 7 or the agreement, but, rather, Section 7
shall be construed as if it did not contain the illegal part or narrowed to
permit its enforcement, and the rights and obligations of the parties shall be
construed and enforced accordingly. In furtherance of and not in limitation of
the foregoing, Executive expressly agrees that should the duration of or
geographical extent of, or business activities covered by, any provision of this
Section 7 be in excess of that which is valid or enforceable under applicable
law, then such provisions should shall be construed to cover only that duration,
extent or activities that may validly be covered. Executive acknowledges the
uncertainty of the law in this respect and expressly stipulates that this
Section 7 shall be construed in a manner that renders its provisions valid and
enforceable to the maximum extent (not exceeding its expressed terms) possible
under applicable law. This Section 7 does not replace and is in addition to any
other agreements Executive may have with Ceridian on the matters addressed
herein.

ARTICLE 8

GENERAL PROVISIONS

8.01Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of Ceridian HCM, whether by way of
merger, consolidation, operation of law, assignment, purchase or other
acquisition of substantially all of the assets or business of Ceridian HCM, and
any such successor or assign shall absolutely and unconditionally assume all of
Ceridian HCM's obligations hereunder.

8.02Notices.  All notices, requests and demands given to or made pursuant hereto
shall, except as otherwise specified herein, be in writing and be delivered or
mailed to any such party at the addresses set forth in the signature blocks
below. Either party may, by notice hereunder, designate a changed address.  Any
notice, if mailed properly addressed, postage prepaid, registered or certified
mail, shall be deemed dispatched on the registered date or that stamped on the
certified mail receipt, and shall be deemed received within the second business
day thereafter or when it is actually received, whichever is sooner.

8.03Survival.  The obligations of Section 5.01 and ARTICLE 6 and 7 shall survive
the expiration or termination of this Agreement and Executive’s employment.

8.04Captions.  The various headings or captions in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

8.05Governing Law.  The laws of the State of Minnesota will govern the validity,
construction and performance of this Agreement.  Any legal proceeding related to
this Agreement will be brought in an appropriate Minnesota court, and both
Ceridian HCM and the Executive hereby consent to the exclusive jurisdiction of
that court for this purpose.

8.06Construction.  Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable
law.  Subject to applicable law, if there is a conflict or inconsistency between
the terms of this Agreement and applicable law, the

 

--------------------------------------------------------------------------------

 

terms of this Agreement will govern to the extent of that conflict or
inconsistency, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

8.07Severability. If any provision of this Agreement is found to be invalid,
illegal or unenforceable by a court of competent jurisdiction, such provision
shall be conclusively deemed to be severable and to have been severed from this
Agreement and the balance of this Agreement shall remain in full force and
effect, notwithstanding such severance. To the extent permitted by law, each of
the parties hereto hereby waives any law, rule or regulation that might
otherwise render any provision of this Agreement invalid, illegal or
unenforceable.

8.08Waivers.  No failure on the part of either party to exercise, and no delay
in exercising, any right or remedy hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right or remedy granted hereby or by any related document or by law.

8.09Modification.  Any changes or amendments to this Agreement must be in
writing and signed by both parties.

8.10Entire Agreement.  This Agreement constitutes the entire agreement and
understanding between the parties hereto in reference to all the matters herein
agreed upon.  This Agreement replaces in full all prior employment or change of
control agreements or understandings of the parties hereto with respect to such
subject matter, and any and all such prior agreements or understandings are
hereby rescinded by mutual agreement.

8.11Execution of Agreement. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and such counterpart together shall constitute one and the same
agreement. For the purposes of this Section, the delivery of a facsimile copy of
an executed counterpart of this Agreement shall be deemed to be valid execution
and delivery of this Agreement, but the party delivering a facsimile copy shall
deliver an original copy of this Agreement as soon as possible after delivering
the facsimile copy.

8.12Taxes.  Ceridian is authorized to withhold from any payments made hereunder
and any other compensation payable to Executive in any capacity amounts of
withholding and other taxes due or potentially payable in connection therewith,
and to take such other action as Ceridian reasonably determines is advisable to
enable Ceridian and Executive to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any payments made under
this Agreement.

8.13Currency.  All payments made hereunder shall be in the currency of the
United States.

8.14Breach of Restrictive Covenants.  Executive acknowledges and agrees that any
breach by Executive of the restrictions set forth in ARTICLE 5, ARTICLE 6 and
ARTICLE 7 shall be considered a material breach of this Agreement entitling
Ceridian to seek damages and pursue any additional rights or remedies as may be
available to it at law or in equity.

 

--------------------------------------------------------------------------------

 

8.15Attorneys’ fees and Costs:  If any action, suit, or proceeding is brought
under or in connection with this Agreement, the prevailing party herein shall be
entitled to its/his/her costs and expenses, including, but not limited to,
reasonable attorneys’ fees.  

8.16Restrictive Period.  The Restrictive Period is 12 months, consistent with
Executive’s lump sum cash payment calculation, as set forth in Section
4.02(a).  At its sole option, Ceridian may, by written notice to Executive at
any time within the Restrictive Period, waive or limit the time and/or terms of
the restriction.  

ARTICLE 9

EXECUTIVE’S UNDERSTANDING

9.01Executive’s Understanding.  Executive recognizes and agrees that he or she
has read and understood all and each Article, Section and paragraph of this
Agreement, and that he or she has received adequate explanations on the nature
and scope of those Articles, Sections and paragraphs which he or she did not
understand.  Executive recognizes that he or she has been advised that the
Agreement entails important obligations on his or her part, and recognizes that
he or she has had the opportunity of consulting his or her legal adviser before
signing the Agreement.

9.02Employment At-Will.  Nothing in this Agreement is intended to establish any
minimum period of the Executive’s continuing employment, and such employment
continues to be on an “at-will” basis.  The Executive acknowledges that his or
her employment with Ceridian HCM is terminable at will at any time by either
party subject to the provisions regarding Termination in ARTICLE 4.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

CERIDIAN HCM, INC.  

Per:

 

/s/ Susan Tohyama

Name: Susan Tohyama

Title:  EVP, Chief Human Resources Officer

Ceridian HCM, Inc.

Attn: Legal Department

3311 East Old Shakopee Road

Bloomington, MN 55425

EXECUTIVE

/s/ Noemie Heuland

Noémie Heuland

ADDRESS:

 

 

--------------------------------------------------------------------------------

 

APPENDIX A

Privacy Guidelines & Pledge of Confidentiality

As an employee of Ceridian HCM, Inc. or one of its affiliates (collectively
“Ceridian”), you will be in a position of trust and confidence, and will have
access to and become familiar with Confidential Information (as that term is
defined in the Employment Agreement to which this Appendix is attached) created,
developed, used by or in possession of Ceridian.  The unauthorized uploading,
downloading, copying, transfer, disclosure to or unauthorized use could
seriously harm Ceridian’s business and cause monetary loss that would be
difficult, if not impossible, to measure

Ceridian is sensitive to the necessity of maintaining the confidentiality of
Confidential Information.  Ceridian recognizes both the inherent right to
privacy of every individual and its obligation to preserve the confidentiality
of Confidential Information kept in its files.  Ceridian is also aware of the
concerns about individual privacy and perceived possible abuses of Confidential
Information kept in automated data banks and other forms.  Ceridian has,
therefore, established privacy guidelines to ensure the protection, to the best
of Ceridian’s ability, of all Confidential Information in its possession, in
whatever form it is kept, whether it be an automated data bank, manual (or
paper) file, microfiche or any other form.  Accordingly, all Confidential
Information in the possession of Ceridian, whether from clients or from
Ceridian’s own employees or contractors, must be handled and protected in
accordance with the following principles:

1.

The independent consideration which you shall be entitled to receive in
consideration of agreeing to the terms of this Appendix, shall consist of
employment by Ceridian in accordance with Ceridian’s written offer of
employment. You acknowledge that the foregoing independent consideration
consists of real, bargained-for benefits to which you would have no entitlement
but for your agreement to be bound by the terms set forth in this Appendix. You
further acknowledge that you were not entitled to receive the foregoing
independent consideration prior to agreeing to the terms of this Appendix.  The
terms of this Appendix shall and do form an integral part of the terms of your
employment with Ceridian, and shall be considered incorporated into the terms of
your offer of employment and / or employment agreement with Ceridian.

2.

You acknowledge Ceridian’s representation that it has taken and intends to take
reasonable measures to preserve the secrecy of its Confidential Information,
including, but not limited to, requiring you to agree to the terms of this
Appendix, as a condition of and part of the terms of your employment with
Ceridian. You will hold all Confidential Information in the strictest
confidence, and will not directly or indirectly copy, reproduce, disclose or
divulge, or permit access to or use of, or obtain any benefit from, the
Confidential Information or directly or indirectly use the Confidential
Information other than as (a) as reasonably required to perform your duties as
an employee of Ceridian, or (b) in the reasonable conduct of the business and
your role within the business.  For greater certainty, you shall not use the
Confidential Information directly or indirectly upload, download, copy,
transfer, in any business other than the business of Ceridian, without the prior
written consent of Ceridian.  Confidential Information is the exclusive property
of Ceridian or its Clients (as the case may be), and you will not divulge any
Confidential Information to any person except to Ceridian’s qualified employees
or advisers or other  third parties with whom Ceridian has confidential business

 

--------------------------------------------------------------------------------

 

relations, and you will not, at any time, use Confidential Information for any
purpose whatsoever, except as required to perform your duties as an employee of
Ceridian or in the reasonable conduct of the business or your role within the
business.  Without limiting the generality of the foregoing, you acknowledge and
agree that Confidential Information received from a Client is to be used only
for the purposes intended by the Client when entering into an agreement with
Ceridian, and will not be uploaded, downloaded, copied, transferred or used for
any other purpose.  Confidential Information will only be kept for the limited
period of time necessary for Ceridian to fulfil its obligations.  Regardless of
the reason for termination of your employment (and whether or not you or
Ceridian terminate the employment relationship): (a) you will not after the term
of your employment, disclose Confidential Information which you may learn or
acquire during your employment to any other person or entity or use any
Confidential Information for your  own benefit or for the benefit of another;
and (b) you will immediately deliver to Ceridian all property and Confidential
Information in your possession or control which belong to Ceridian, or destroy
such property and Confidential Information, at Ceridian’s reasonable discretion.

3.

You acknowledge that your breach of the terms of this Appendix may cause
irreparable harm to Ceridian and that such harm may not be compensable entirely
with monetary damages. If you violate the terms of this Appendix, Ceridian may
seek injunctive relief or any other remedy allowed at law, in equity, or under
the terms of this agreement. In connection with any suit by Ceridian hereunder,
Ceridian shall be entitled to an accounting, and to the repayment of all
profits, compensation, commissions, fees or other remuneration which you have
realized, as a result of the violation of the terms of this agreement which is
the subject of the suit. In addition to the foregoing, Ceridian shall be
entitled to collect from you any reasonable attorney’s fees and costs incurred
by Ceridian in bringing any successful action against you or in otherwise
successfully enforcing the terms hereof against you. You acknowledge and agree
that nothing herein shall affect Ceridian’s rights to bring an action in a court
of law for any legal claim against any third party who aids you in violating the
terms of this agreement or who benefits in any way from your violation hereof.  

4.

You understand and agree that the terms of this Appendix shall apply no matter
when, how or why your employment terminates and regardless whether the
termination is voluntary or involuntary, and that the terms shall survive the
termination of your employment.

5.

If any one or more of the terms of this Appendix are deemed to be invalid or
unenforceable by a court of law, the validity, enforceability and legality of
the remaining provisions will not, in any way, be affected by or impaired
thereby; and, notwithstanding the foregoing, all provisions hereof shall be
enforced to the extent that is reasonable.

6.

Ceridian’s decision to refrain from enforcing a breach of any term of this
Appendix will not prevent Ceridian from enforcing the terms hereof as to any
other breach that Ceridian discovers and shall not operate as a waiver against
any future enforcement of any part of this Appendix, any other agreement with
you or any other agreement with any other employee of Ceridian.

7.

You hereby represent and agree with Ceridian that: (a) you are not bound or
restricted by a non-competition agreement, a confidentiality or non-disclosure
agreement, or any other agreement with a former employer or other third party,
which would conflict with the terms of

 

--------------------------------------------------------------------------------

 

this offer; and (b) you will not use any trade secrets or other intellectual
property belonging to any third party while performing services for Ceridian;
and (c) you are of legal age, under no legal disability, have full legal
authority to enter into this agreement and have had a reasonable and adequate
opportunity to consult with independent counsel regarding the effect of this
Appendix, the sufficiency of the independent consideration provided to you, and
the reasonableness of the restrictions set forth herein.

Ceridian employs a Privacy Officer who is charged with ensuring that Ceridian
complies with all privacy-related obligations imposed by statute or
contract.  Any questions regarding the collection, use, access, disclosure,
retention or destruction of Confidential Information should be directed to the
Privacy Officer.

Adherence to the guidelines set out above is a requirement for continued
employment with Ceridian.  Material breaches of these guidelines may result in
discipline up to and including dismissal, or in the case of contractors,
cancellation of your contract with Ceridian.

 

--------------------------------------------------------------------------------

 

APPENDIX B

Intellectual Property Agreement

In consideration of Ceridian HCM, Inc. or one of its affiliates (collectively
“Ceridian”) offering me employment, I hereby expressly acknowledge and agree as
follows:

1.0All Ceridian developments which I may solely or jointly author, conceive, or
develop, or reduce to practice, or cause to be authored, conceived, or
developed, or reduced to practice, during the term of my employment with
Ceridian (collectively “Developments”) are the property of Ceridian. I will
promptly make fullest disclosure to Ceridian of all Ceridian Developments.  I
further agree to execute such documents and do such things as Ceridian may
reasonably require from time to time to assign to Ceridian all right, title, and
interest in and to all Ceridian Developments, and agree, at Ceridian’s expense,
during the term of my employment and thereafter, to execute any and all
applications or assignments relating to intellectual property including patents,
copyrights, industrial designs and trademarks, and to execute any proper oath or
verify any proper document in connection with carrying out the terms of this
agreement.

2.0In the event Ceridian is unable for any reason whatsoever to secure my
signature to any lawful and necessary documents relating to paragraph 1 hereof
and to apply for, or to prosecute, any applications for letters patent,
copyright, designs or trademarks (foreign or domestic) in respect to the
Ceridian Developments, I hereby irrevocably designate and appoint Ceridian and
its duly authorized officers and agents as my agent and attorney in fact, to act
for and in my behalf and stead to execute and file any such applications and to
do all other lawfully permitted acts to further the prosecution and issuance of
letters patent, copyright, designs or trademarks thereon with the same legal
force and effect as if executed by me.

3.0At the time of leaving the employ of Ceridian I will deliver to Ceridian, and
will not keep in my possession, nor deliver to anyone else, any and all
information in any tangible form and all copies, partial copies, notes,
summaries, records, descriptions, drawings, reports and other documents, data or
materials of or relating to the Ceridian Developments or which contain or make
reference to the Ceridian Developments, in my possession or control.

4.0I hereby waive for the benefit of Ceridian and, where legally possible,
assign to Ceridian any moral rights I have, or may in the future have, in any
Ceridian Developments.

5.0This agreement shall extend to and endure to the benefit of the successors
and assigns of Ceridian and shall be binding upon me and my heirs, executors,
administrators, successors and assigns.

 